NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           May 11, 2015

      Hon. Sterling Harmon                         Hon. Doyle Lynn Young
      Appellate Division Chief                     100 N. 6th Street, Ste. 313
      219 North 6th Street, Suite 200              Waco, TX 76701
      Waco, TX 76701                               * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Abelino (Abel) Reyna
      McLennan County District Attorney
      219 N. 6th Street, Suite 200
      Waco, TX 76701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00038-CR
      Tr.Ct.No. 2011-2499-C1
      Style:    Allan Latoi Story v. The State of Texas


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of May 11, 2015, the date
      of receipt.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch